Citation Nr: 0030331	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-15 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a higher compensation rating under 38 U.S.C.A. 
§ 1151 for additional disability from VA treatment of a left 
ischial decubitus ulcer.


REPRESENTATION

Appellant represented by:	Mary Kelleher Carr, Attorney-
at-Law


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





REMAND

The veteran served on active duty from May 1970 to December 
1971.

For many years the veteran has been rated permanently and 
totally disabled for VA non-service-connected pension 
purposes as the result of quadriplegia from a cervical spine 
injury.  In 1996 he developed a decubitus ulcer (pressure 
sore or bedsore) in the left posterior thigh (ischial) area, 
and he thereafter had VA medical and surgical treatment for 
the problem.  In an April 1999 decision, the RO found that 
the VA treatment for the left posterior thigh decubitus ulcer 
had resulted in additional disability, warranting 
compensation under 38 U.S.C.A. § 1151.  The RO initially 
assigned a 30 percent compensation rating for status post 
posterior left thigh fasciocutaneous flap reconstruction and 
partial osteotomy due to left ischial non-healing decubitus 
ulcer.  In a July 1999 decision, the RO assigned separate 
ratings as follows: 30 percent for status post posterior left 
thigh fasciocutaneous flap reconstruction due to left ischial 
non-healing decubitus ulcer; and 10 percent for postoperative 
osteotomy with inflammatory reaction in the region of the 
left ischial bone.

The veteran appeals to the Board of Veterans' Appeals (Board) 
for a higher compensation rating under 38 U.S.C.A. § 1151 for 
additional disability from VA treatment of a left ischial 
decubitus ulcer.  As part of his appeal, he requested a Board 
hearing in Washington D.C.  Such a hearing was scheduled for 
November 2000, but the veteran's attorney then reported that 
the veteran was unable to attend the hearing because of his 
medical status, distance to the hearing, etc.  A motion by 
the attorney to have a hearing, with only the attorney 
present, was denied by the Board in November 2000.  38 C.F.R. 
§ 20.700(b).  The veteran's attorney then requested a Board 
hearing at the RO (i.e., a Travel Board hearing), as the 
veteran would be able to attend such a hearing; this request 
was granted by the Board in November 2000.

The case must be returned to the RO to arrange for a Travel 
Board hearing for the veteran.  38 U.S.C.A. § 7107; 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704.  Accordingly, the case is 
remanded for the following action:


The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

- 2 -


